EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 9 March 2021.  Claims 1-3 and 5-25 are now pending.  The Examiner acknowledges the amendments to claims 1, 14 and 18, as well as the cancellation of claim 4 and the addition of claim 25.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The application has been amended as follows: 

IN THE CLAIMS:

Claim 20 has been cancelled.

Reasons for Allowance
Claims 1-3 and 5-25 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-3, 5-13, 15-17 and 24, while the prior art teaches a stimulation device, comprising: a cup formed of a flexible resilient material comprising an anchor wall, a cavity and a buckle region comprising a buckle region wall: and a driver configured to intermittently compress a 
Regarding claim 14, while the prior art teaches a stimulation device, comprising: a cup formed of a flexible resilient material comprising an anchor wall, a cavity and a buckle region comprising a buckle region wall; and a driver configured to intermittently compress a volume of the cavity of the cup from a first volume to a second volume; wherein the buckle region wall is configured to expand the cup from the second volume to the first volume, in between intermittent repetitions of the compressing, in such a way that causes a thud force through the anchor wall; the prior art of record does not teach or fairly suggest a stimulation device as claimed by Applicant, wherein the cavity is formed of two or more sections separated by a flange such that air can pass through the two or more sections.
Regarding claims 18, 19 and 21-23, while the prior art teaches a stimulation device, comprising: a cup formed of a flexible resilient material comprising an anchor wall, a cavity and a buckle region wall; a driver; a processor; a memory including instructions that when executed by the processor cause the driver to intermittently compress a volume of the cavity of the cup from a first volume to a second volume; and wherein the buckle region wall is configured to expand the cup from the second volume to the first volume, in between intermittent repetitions of the compressing, in such a way 
Regarding claim 25, while the prior art teaches a stimulation device, comprising: a cup formed of a flexible resilient material comprising an anchor wall, a cavity and a buckle region wall; a driver; a processor; a memory including instructions that when executed by the processor cause the driver to intermittently compress a volume of the cavity of the cup from a first volume to a second volume; and wherein the buckle region wall is configured to expand the cup from the second volume to the first volume, in between intermittent repetitions of the compressing, in such a way that causes a thud force through the anchor wall, the prior art of record does not teach or fairly suggest a stimulation device as claimed by Applicant, wherein the cavity is formed of two or more sections separated by a flange such that air can pass through the two or more sections.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791